
	
		II
		110th CONGRESS
		2d Session
		S. 3277
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2008
			Mr. Menendez (for
			 himself, Mrs. Clinton,
			 Mr. Sanders, Mr. Lautenberg, Mr.
			 Johnson, Mr. Bingaman, and
			 Mr. Casey) introduced the following bill;
			 which was read twice and referred to the Committee on the Budget
		
		A BILL
		To amend title 31 of the United States Code to require
		  that Federal children's programs be separately displayed and analyzed in the
		  President's budget.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Children's Budget
			 Act.
		2.Amendment to
			 title 31Section 1105(a) of
			 title 31, United States Code, is amended by—
			(1)redesignating paragraph (33), as added by
			 Public Law 107–296, as paragraph (35); and
			(2)adding at the end
			 the following:
				
					(36)(A)A detailed, separate
				analysis for the prior fiscal year, the current fiscal year, the fiscal year
				for which the budget is submitted, and the ensuing fiscal year identifying the
				amounts of gross and net appropriations or obligational authority and outlays
				that are directed to children within the United States and territories
				including—
							(i)summaries of the total amount of
				such appropriations or new obligational authority and outlays requested for
				children and children’s programs;
							(ii)an estimate of current levels of
				spending on children and children’s programs;
							(iii)a detailed breakdown of spending
				on children and children’s programs by agency, department, and initiative;
				and
							(iv)an estimate of the share of
				Federal domestic spending that goes to children and children’s programs.
							(B)In this paragraph, the term
				children means individuals under the age of 19.
						(C)In this paragraph, spending on
				children includes—
							(i)Federal entitlement spending that
				goes directly to children;
							(ii)outlays for programs and
				initiatives that, consistent with their mission, deliver services exclusively
				to children;
							(iii)outlays for programs and
				initiatives that, while not serving children directly, have as a core mission
				goal, the improvement of children’s health, education, welfare, and general
				well-being; and
							(iv)a share of funding for Federal
				programs and initiatives that deliver services to both children and adults that
				is consistent with the percentage of program beneficiaries that are
				children.
							(D)In implementing this paragraph,
				including determining what Federal activities or accounts constitutes spending
				on children or children’s programs, the Office of Management and Budget shall
				consult periodically with the Committees on the Budget of the Senate and the
				House, the Committees on Appropriations of the Senate and the House, and the
				Congressional Budget
				Office.
						.
			
